Title: To Benjamin Franklin from Mary Hewson, 2 July 1780
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


My dear Sir
Cheam July 2. 1780
Time will not permit to give you more than a hasty line. Accept the resemblance I send you of one whom you esteemed, and do me the favour to give one to Mlle. Beeheron, and another to M. Dubourg. I feel so much the honour of the reception he gave to the books that it makes me presume upon this being no unacceptable present.
Your affectionate
Mary Hewson

When you have an opportunity be so kind as to send the fourth copy to Mr Williams.

 
Addressed: Dr Franklin
